Citation Nr: 0426941	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO inter alia denied 
service connection for schizoaffective disorder.  The 
appellant disagreed and this appeal ensued.  The Board 
remanded the case in May 1998 and in October 1999 for 
additional evidentiary development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.  


REMAND

In the October 1999 remand, the Board directed that a 
psychiatric examination be conducted to answer the following 
question: Was the depression noted in service an early 
manifestation of the currently diagnosed schizoaffective 
disorder?  

The examination was conducted in February 2004.  The 
diagnoses included post-traumatic stress disorder, dysthymia, 
anxiety disorder, alcohol dependence in full remission, and 
rule out possible schizoaffective disorder, bipolar type.  
These diagnoses are without explanation significantly 
different from the diagnoses of schizoaffective disorder 
provided in the bulk of the VA and private medical records 
associated in the four volumes of the claims file.  Moreover, 
the examiner opined that, although the appellant had these 
diagnoses, she also had "a lot of predisposition to these 
diagnoses" in light of childhood experiences of 
"abandonment, trust, and issues surrounding feeling 
defective . . . ."  The examiner continued that, though the 
in-service events in Germany "were likely additive, to state 
that they were actually the cause of her symptoms is 
difficult given her underlying psychiatric predisposition 
prior to her time in service."  

This opinion raises more questions than it answers, and 
specifically does not conform to the inquiry needed for 
adjudication of this appeal -namely, was the depression noted 
in service an early manifestation of the currently diagnosed 
schizoaffective disorder?  The claim must regrettably be 
again remanded for this question to be answered.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Arrange for a VA examination (to be 
conducted by an examiner other than the 
one who conducted the February 2004 
examination) to determine the nature and 
etiology of the claimed schizoaffective 
disorder.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and he/she should so 
indicate in their report.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or  less likely than not 
(i.e., probability less than 50 percent) 
that the depression noted in service was 
an early manifestation of the currently 
diagnosed schizoaffective disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The findings and opinions should be set 
forth in a written report made part of 
the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If a benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



